


Exhibit 10.34

 

AGREEMENT REGARDING

CHANGE IN CONTROL

 

THIS AGREEMENT (“Agreement”), is made and entered into as of [               ],
2008 (the “Effective Date”) by and between Abbott Laboratories (the “Company”)
and                              (the “Executive;

 

WITNESSETH THAT:

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel,
and the Board of Directors of the Company (the “Board”) recognizes that, as is
the case with many publicly held corporations, a change in control might occur
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company;

 

NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and in consideration of the premises and mutual covenants set forth herein, IT
IS HEREBY AGREED by and between the parties as follows:

 

1.                    AGREEMENT TERM. The initial “Agreement Term” shall begin
on the Effective Date and shall continue through December 31, 2009. As of
December 31, 2009, and as of each December 31 thereafter, the Agreement Term
shall extend automatically to the third anniversary thereof unless the Company
gives notice to the Executive prior to the date of such extension that the
Agreement Term will not be extended. Notwithstanding the foregoing, if a Change
in Control (as defined in Section 7 below) occurs during the Agreement Term, the
Agreement Term shall continue through and terminate on the second anniversary of
the date on which the Change in Control occurs.

 

2.                    ENTITLEMENT TO CHANGE IN CONTROL BENEFITS. The Executive
shall be entitled to the Change in Control Benefits described in Section 3
hereof if the Executive’s employment by the Company is terminated during the
Agreement Term but after a Change in Control (i) by the Company for any reason
other than Permanent Disability or Cause, or (ii) by the Executive for Good
Reason [or (iii) by the Executive for any reason during the 30-day period
commencing on the first date which is six months after the date of the Change in
Control].  For purposes of this Agreement:

 

(a)                                  A termination of the Executive’s employment
shall be treated as a termination by reason of “Permanent Disability” only if,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a

 

1

--------------------------------------------------------------------------------


 

continuous period of not less than twelve months, the Executive is unable to
engage in any substantial gainful activity or is receiving income replacement
benefits under an accident and health plan provided by the Company for a period
of not less than three months.

 

(b)                                 The term “Cause” shall mean the willful
engaging by the Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company. For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company. Notwithstanding the foregoing, the Executive shall
not be deemed to have been terminated for Cause unless and until the Company
delivers to the Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth above and specifying the
particulars thereof in detail.

 

(c)                                  The term “Good Reason” shall mean the
occurrence of any of the following circumstances without the Executive’s express
written consent:

 

(i)            a significant adverse change in the nature, scope or status of
the Executive’s position, authorities or duties from those in effect immediately
prior to the Change in Control, including, without limitation, if the Executive
was, immediately prior to the Change in Control, an executive officer of a
public company, the Executive ceasing to be an executive officer of a public
company;

 

(ii)           the failure by the Company to pay the Executive any portion of
the Executive’s current compensation, or to pay the Executive any portion of any
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

 

(iii)          a reduction in the Executive’s annual base salary (or a material
change in the frequency of payment) as in effect immediately prior to the Change
in Control as the same may be increased from time to time;

 

2

--------------------------------------------------------------------------------


 

(iv)          the failure by the Company to award the Executive an annual bonus
in any year which is at least equal to the annual bonus, awarded to the
Executive under the annual bonus plan of the Company for the year immediately
preceding the year of the Change in Control;

 

(v)           the failure by the Company to award the Executive equity-based
incentive compensation (such as stock options, shares of restricted stock, or
other equity-based compensation) on a periodic basis consistent with the
Company’s practices with respect to timing, value and terms prior to the Change
in Control;

 

(vi)          the failure by the Company to continue to provide the Executive
with the welfare benefits, fringe benefits and perquisites enjoyed by the
Executive immediately prior to the Change in Control under any of the Company’s
plans or policies, including, but not limited to, those plans and policies
providing pension, life insurance, medical, health and accident, disability,
vacation, executive automobile, executive tax or financial advice benefits or
club dues;

 

(vii)         the relocation of the Company’s principal executive offices to a
location more than thirty-five miles from the location of such offices
immediately prior to the Change in Control or the Company requiring the
Executive to be based anywhere other than the location where the Executive
primarily performs services for the Company immediately prior to the Change in
Control except for required travel to the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)        the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to assume and agree to perform this Agreement as
contemplated by Section 16.

 

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.

 

3.                    CHANGE IN CONTROL BENEFITS.  In the event of a termination
of employment entitling the Executive to benefits in accordance with Section 2,
the Executive shall receive the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                  The Executive shall be entitled to receive
the following employee welfare benefits: medical, accident, dental,
prescription, and life insurance coverage for the Executive (and, where
applicable under the Company’s welfare benefit plans, the Executive’s family)
through the second anniversary of the Executive’s date of termination of
employment, or, if earlier, the date on which the Executive becomes employed by
another employer. The benefits provided by the Company shall be no less
favorable in terms of coverage and cost to the Executive than those provided
under the Company’s welfare benefit plans applicable to the Executive (and,
where applicable, the Executive’s family) prior to the Change in Control,
determined as if the Executive remained in the employ of the Company through
such second anniversary. For purposes of determining eligibility of the
Executive for retiree welfare benefits, the Executive shall be considered to
have remained in the employ of the Company through such second anniversary.

 

(b)                                 If the Executive’s date of termination
occurs after the end of a performance period applicable to an annual incentive
(bonus) award, and prior to the payment of the award for the period, the
Executive shall be entitled to a lump sum payment in cash no later than twenty
(20) business days after the date of termination equal to the greatest of
(i) the Executive’s annual incentive (bonus) award for that period, as
determined under the terms of that incentive award arrangement, (ii) the
Executive’s annual incentive (bonus) award for that period, with the
determination of the amount of such award based on an assumption that the target
level of performance had been achieved or (iii) the Executive’s average annual
incentive (bonus) award for the three annual performance periods preceding that
period (provided that if the Executive was not a participant in the incentive
award arrangement for any of those three prior years, the averaging period shall
be reduced from three years to the number of years during the three year period
in which the Executive was a participant; and further provided that if the
Executive’s award for any such year was reduced because the Executive was not a
participant for the full year, such amount shall be annualized for purposes of
the computation in this clause (iii)).

 

(c)                                  For any annual incentive (bonus) plan or
arrangement in which the Executive participates for the performance period in
which the Executive’s termination of employment occurs, the Executive shall be
entitled to a lump sum payment in cash no later than twenty (20) business days
after the date of termination equal to the greater of (i) the Executive’s annual
incentive (bonus) award for the performance period that includes the date of
termination, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved or (ii) the

 

4

--------------------------------------------------------------------------------


 

Executive’s average annual incentive (bonus) award for the three annual
performance periods preceding the performance period that includes the date of
termination (provided that if the Executive was not a participant in the
incentive award arrangement for any of those three prior years, the averaging
period shall be reduced from three years to the number of years during the three
year period in which the Executive was a participant; and further provided that
if the Executive’s award for any such year was reduced because the Executive was
not a participant for the full year, such amount shall be annualized for
purposes of the computation in this clause (ii)); provided that such payment
shall be subject to a pro-rata reduction to reflect the number of days in the
performance period following the date of termination. The amount payable under
this Section 3(c) shall be in lieu of any amounts that may otherwise be due to
the Executive with respect to any annual incentive (bonus) plan or arrangement
in which the Executive participates for the performance period in which the
Executive’s date of termination occurs.

 

(d)                                 The Executive shall be entitled to a lump
sum payment in cash no later than twenty (20) business days after the
Executive’s date of termination equal to the sum of:

 

(i)                                     an amount equal to three times the
Executive’s annual salary rate in effect on the date of the Change in Control
or, or if greater, as in effect immediately prior to the date of termination;
plus

 

(ii)                                  an amount equal to three times the greater
of (x) the Executive’s annual incentive (bonus) award for the performance period
that includes the date of the Executive’s termination of employment, with the
determination of the amount of such award based on an assumption that the target
level of performance has been achieved or (y) the Executive’s average annual
incentive (bonus) award for the three annual performance periods preceding the
performance period that includes the date of termination (provided that if the
Executive was not a participant in the incentive award arrangement for any of
those three prior years, the averaging period shall be reduced from three years
to the number of years during the three year period in which the Executive was a
participant; and further provided that if the Executive’s award for any such
year was reduced because the Executive was not a participant for the full year,
such amount shall be annualized for purposes of the computation in this
subsection (ii)); plus

 

5

--------------------------------------------------------------------------------


 

(iii)          the lump sum present value of the difference between the Enhanced
Supplemental Plan Benefits (as defined below) and the total benefit to which the
Executive is then entitled under the Abbott Laboratories Supplemental Pension
Plan (the “Supplemental Plan”). The Enhanced Supplemental Plan Benefits shall
mean the benefits under the Supplemental Plan determined as if the Executive had
been credited for benefit accrual purposes with two additional years of service
and two additional years of eligible earnings at the higher of the Executive’s
eligible earnings on the date of termination or the Executive’s eligible
earnings on the date of the Change in Control and, for purposes of determining
the Executive’s eligibility for subsidized early retirement benefits, determined
as if the Executive were two years older than the Executive’s actual age on the
date of termination. For purposes of the determination of the Enhanced
Supplemental Plan Benefits, “eligible earnings” shall include salary, annual
incentive (bonus) awards and all other forms of compensation used to calculate
benefits under the Supplemental Plan. The amounts of the annual incentive
(bonus) awards shall be calculated, to the extent applicable, in accordance with
Sections 3(b) and 3(c) above. The Enhanced Supplemental Plan Benefits shall be
determined without regard to any termination or amendment (including any
amendment affecting actuarial factors) of such plan or of any other plan, which
is adopted on or after a Change in Control or in contemplation of a Change in
Control and shall be paid in accordance with the terms of that plan and the
Executive’s elections under that plan.

 

The amounts payable under Sections 3(d)(i) and 3(d)(ii) shall be inclusive of
the amounts, if any, to which the Executive would otherwise be entitled as
severance or notice pay under any severance pay plan, or by law and shall be in
addition to (and not inclusive of) any amount payable under any written
agreement(s) directly between the Executive and the Company or any of its
subsidiaries.

 

(e)                                  If the Executive has previously made a
timely election with respect to bonuses payable under the 1986 Abbott
Laboratories Management Incentive Plan, the 1998 Abbott Laboratories Performance
Incentive Plan, or any successor plans thereto, all or any portion of the
amounts payable under Sections 3(b) and 3(c) (less applicable tax withholding)
shall be paid directly to a grantor trust established by the Executive to the
same extent as and

 

6

--------------------------------------------------------------------------------


 

pursuant to such election no later than twenty (20) business days after the
Executive’s date of termination.

 

(f)                                    The Company shall provide the Executive
with outplacement services and tax and financial counseling suitable to the
Executive’s position through the second anniversary of the date of the
Executive’s termination of employment, or, if earlier, the date on which the
Executive becomes employed by another employer.

 

If the Executive is a participant in the 1998 Abbott Laboratories Performance
Incentive Plan or any successor thereto, the Executive’s annual incentive
(bonus) award for the performance period which includes the date of termination
under Sections 3(c) and 3(d)(ii) above and, if applicable, for the period
preceding the date of termination under Section 3(b) shall, be determined under
the bonus levels communicated in writing to the Executive by the Company for
such year and shall not be the Executive’s individual base award allocation as
defined in Section 4.2 of the 1998 Abbott Laboratories Performance Incentive
Plan (or any corresponding provision of any successor plan).

 

4.                    MITIGATION. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. Except as set forth in Section 3(a) with respect
to benefits, the Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts owed to the Company by
the Executive, any amounts earned by the Executive in other employment after the
Executive’s termination of employment with the Company, or any amounts which
might have been earned by the Executive in other employment had the Executive
sought such other employment.

 

5.                    MAKE-WHOLE PAYMENTS. If any payment or benefit to which
the Executive (or any person on account of the Executive) is entitled, whether
under this Agreement or otherwise, in connection with a Change in Control or the
Executive’s termination of employment (a “Payment”) constitutes a “parachute
payment” within the meaning of section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and as a result thereof the Executive is subject
to a tax under Code Section 4999, or any successor thereto, (an “Excise Tax”),
the Company shall pay to the Executive an additional amount (the “Make-Whole
Amount”) which is intended to make the Executive whole for such Excise Tax. The
Make-Whole Amount shall be equal to (i) the amount of the Excise Tax, plus
(ii) the aggregate amount of any interest, penalties, fines or additions to any
tax which are imposed in connection with the imposition of such Excise Tax, plus
(iii) all income, excise and other applicable taxes imposed on the Executive
under the laws of any Federal, state or local government or taxing authority by
reason of the payments required under clauses (i) and (ii) and this clause
(iii).

 

(a)                                  For purposes of determining the Make-Whole
Amount, the Executive shall be deemed to be taxed at the highest marginal rate
under all applicable local, state, federal and foreign income tax laws for the
year in which the Make-Whole Amount is paid.  The Make-Whole Amount payable with
respect to an Excise Tax shall

 

7

--------------------------------------------------------------------------------


 

be paid by the Company coincident with the Payment with respect to which the
Excise Tax relates.

 

(b)                                 All calculations under this Section 5 shall
be made initially by the Company and the Company shall provide prompt written
notice thereof to the Executive to enable the Executive to timely file all
applicable tax returns. Upon request of the Executive, the Company shall provide
the Executive with sufficient tax and compensation data to enable the Executive
or the Executive’s tax advisor to independently make the calculations described
in subsection (a) above and the Company shall reimburse the Executive for
reasonable fees and expenses incurred for any such verification.

 

(c)                                  If the Executive gives written notice to
the Company of any objection to the results of the Company’s calculations within
sixty (60) days of the Executive’s receipt of written notice thereof, the
dispute shall be referred for determination to independent tax counsel selected
by the Company and reasonably acceptable to the Executive (“Tax Counsel”). The
Company shall pay all fees and expenses of such Tax Counsel. Pending such
determination by Tax Counsel, the Company shall pay the Executive the Make-Whole
Amount as determined by it in good faith. The Company shall pay the Executive
any additional amount determined by Tax Counsel to be due under this Section 5
(together with interest thereon at a rate equal to 120% of the Federal
short-term rate determined under Code Section 1274(d)) promptly after such
determination.

 

(d)                                 The determination by Tax Counsel shall be
conclusive and binding upon all parties unless the Internal Revenue Service, a
court of competent jurisdiction, or such other duly empowered governmental body
or agency (a “Tax Authority”) determines that the Executive owes a greater or
lesser amount of Excise Tax with respect to any Payment than the amount
determined by Tax Counsel.

 

(e)                                  If a Taxing Authority makes a claim against
the Executive which, if successful, would require the Company to make a payment
under this Section 5, the Executive agrees to contest the claim with counsel
reasonably satisfactory to the Company, on request of the Company subject to the
following conditions:

 

(i)                                     The Executive shall notify the Company
of any such claim within ten (10) days of becoming aware thereof. In the event
that the Company desires the claim to be contested, it shall promptly (but in no
event more than thirty (30) days after the notice from the Executive or such
shorter time as

 

8

--------------------------------------------------------------------------------


 

the Taxing Authority may specify for responding to such claim) request the
Executive to contest the claim. The Executive shall not make any payment of any
tax which is the subject of the claim before the Executive has given the notice
or during the 30-day period thereafter unless the Executive receives written
instructions from the Company to make such payment, in which case the Executive
will act promptly in accordance with such instructions.

 

(ii)           If the Company so requests, the Executive will contest the claim
by either paying the tax claimed and suing for a refund in the appropriate court
or contesting the claim in the United States Tax Court or other appropriate
court, as directed by the Company; provided, however, that the Executive shall
be entitled to prompt reimbursement from the Company of any amount paid at the
Company’s request by the Executive to contest the claim that the applicable
court ultimately determines to be an Excise Tax. If directed by the Company in
writing the Executive will take all action necessary to compromise or settle the
claim, but in no event will the Executive compromise or settle the claim or
cease to contest the claim without the written consent of the Company; provided,
however, that the Executive may take any such action if the Executive waives in
writing the Executive’s right to a payment under this Section 5 for any amounts
payable in connection with such claim. The Executive agrees to cooperate in good
faith with the Company in contesting the claim and to comply with any reasonable
request from the Company concerning the contest of the claim, including the
pursuit of administrative remedies, the appropriate forum for any judicial
proceedings, and the legal basis for contesting the claim. Upon request of the
Company, the Executive shall take appropriate appeals of any judgment or
decision that would require the Company to make a payment under this Section 5.
Provided that the Executive is in compliance with the provisions of this
section, the Company shall be liable for and indemnify the Executive against any
loss in connection with, and all costs and expenses, including attorneys’ fees,
which may be incurred as a result of, contesting the claim, and shall provide to
the Executive within thirty (30) days after each written request therefor by the
Executive reimbursement for all such costs and expenses actually incurred by the
Executive as a result of contesting the claim.

 

(f)                                    Should a Tax Authority finally determine
that an additional Excise Tax is owed, then the Company shall pay an additional

 

9

--------------------------------------------------------------------------------


 

Make-Whole Amount to the Executive in a manner consistent with this Section 5
with respect to any additional Excise Tax and any assessed interest, fines, or
penalties. If any Excise Tax as calculated by the Company or Tax Counsel, as the
case may be, is finally determined by a Tax Authority to exceed the amount
required to be paid under applicable law, then the Executive shall repay such
excess to the Company within thirty (30) days of such determination; provided
that such repayment shall be reduced by the amount of any taxes paid by the
Executive on such excess which is not offset by the tax benefit attributable to
the repayment.

 

6.                    TERMINATION DURING POTENTIAL CHANGE IN CONTROL. If a
Potential Change in Control (as defined in Section 8) occurs during the
Agreement Term, and the Company terminates the Executive’s employment for
reasons other than Permanent Disability or Cause during such Potential Change in
Control, the Executive shall be entitled to receive the benefits that the
Executive would have received under Section 3, such benefits to be calculated
based upon the Executive’s compensation prior to the actual termination of
employment but paid within twenty (20) business days of the date of such
termination; provided, however, that if the Executive is then a “covered
employee” as defined under Code Section 162(m), with respect to (i) any annual
incentive (bonus) award under Section 3(b) and (ii) any annual incentive (bonus)
award under Section 3(c), (a) the Executive shall be entitled to receive such
annual incentive (bonus) awards only based on achievement of the applicable
performance goals, as determined by the terms of the applicable incentive award
arrangement and (b) upon the occurrence of a Change in Control that
(1) qualifies as a “change in control event” (within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)) and (2) results from the consummation of the
Potential Change in Control in connection with which the Executive was
terminated, the Executive shall also be entitled to receive the excess of
(x) the annual incentive (bonus) awards that the Executive would have received
under Sections 3(b) and (c) over (y) the amount paid to the Executive under
clause 6(a) above, which awards shall be paid to the Executive within twenty
(20) business days of the date of the occurrence of such Change in Control.

 

7.                    CHANGE IN CONTROL. For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred on the earliest of the
following dates:

 

(a)                                  the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of Section 7(c) below; or

 

(b)                                 the date on which the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of

 

10

--------------------------------------------------------------------------------


 

office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

(c)                                  the date on which there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (i) a merger
or consolidation (A) immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the Company, the entity surviving such merger or consolidation
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the date on which the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by shareholders of the Company, in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the

 

11

--------------------------------------------------------------------------------


 

Company, in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Agreement: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

8.                    POTENTIAL CHANGE IN CONTROL. A “Potential Change in
Control” shall exist during any period in which the circumstances described in
Sections (a), (b), (c) or (d), below, exist (provided, however, that a Potential
Change in Control shall cease to exist not later than the occurrence of a Change
in Control):

 

(a)                                  The Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this Section 8(a) shall
cease to exist upon the expiration or other termination of all such agreements;

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this Section 8(b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board that there is no
reasonable chance that such actions would be consummated;

 

12

--------------------------------------------------------------------------------

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

(d)                                 The Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control exists;
provided that a Potential Change in Control described in this Section 8(d) shall
cease to exist upon a determination by the Board that the reasons that gave rise
to the resolution providing for the existence of a Potential Change in Control
have expired or no longer exist.

 

9.                    STOCK AND OPTION AWARDS. With respect to any award granted
to the Executive under the Company’s 1996 Incentive Stock Program (the
“Program”), any Prior Program (as defined in the Program) or any successor
program, the following shall apply:

 

(a)                                  if the award (other than incentive stock
options granted pursuant to Section 422 of the Internal Revenue Code (each an
“Incentive Stock Option”) prior to January 1, 2000) includes a provision
substantially similar to the provision contained in the first paragraph in
Appendix A, then after a Change in Control no forfeiture shall be effected
pursuant to such provision unless the Executive shall have been terminated for
“Cause” within the meaning of Section 2(b) above;

 

(b)                                 if the award (other than an Incentive Stock
Option granted prior to November 7, 2008) includes a provision substantially
similar to the provision contained in the second paragraph in Appendix A, then
after a Change in Control no forfeiture shall be effected pursuant to such
provision unless the Executive shall have been terminated for “Cause” within the
meaning of Section 2(b) above; and

 

(c)                                  if the Executive becomes entitled to Change
in Control Benefits under Section 2 above, then in determining the Executive’s
rights with respect to that award, other than Incentive Stock Options granted
prior to December 8, 2000, the Executive shall be treated as having incurred a
termination of employment due to retirement.

 

10.              WITHHOLDING. All payments to the Executive under this Agreement
will be subject to withholding of applicable taxes. The Company shall withhold
the applicable taxes in an amount calculated at the minimum statutory rate and
shall pay the amount so withheld to the appropriate tax authority.

 

13

--------------------------------------------------------------------------------


 

11.              SECTION 409A. To the extent applicable, it is intended that the
Agreement be in accordance with the provisions of Code Section 409A.  The
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code
Section 409A).  Notwithstanding anything contained herein to the contrary, for
all purposes of this Agreement, the Executive shall not be deemed to have had a
termination of employment unless the Executive has incurred a separation from
service as defined in Treasury Regulation §1.409A-1(h) and, to the extent
required to avoid accelerated taxation and/or tax penalties under Code
Section 409A and applicable guidance issued thereunder, payment of the amounts
payable under the Agreement that would otherwise be payable during the six-month
period after the date of termination shall instead be paid on the first business
day after the expiration of such six-month period[, plus interest thereon, at a
rate equal to the applicable “Federal short-term rate” (as defined in Code
Section 1274(d)) for the month in which such date of termination occurs, from
the respective dates on which such amounts would otherwise have been paid until
the actual date of payment].  In addition, for purposes of the Agreement, each
amount to be paid and each installment payment shall be construed as a separate,
identified payment for purposes of Code Section 409A.  With respect to expenses
eligible for reimbursement under the terms of this Agreement, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Code
Section 409A.  With respect to any Make-Whole Amounts (as defined in Section 5)
to which the Executive becomes entitled under the terms of this Agreement, the
payment of such Make-Whole Amounts shall be made by the Company no later than
the end of the calendar year following the calendar year in which the Executive
remits the related Excise Tax.

 

12.              NONALIENATION. The interests of the Executive under this
Agreement are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

 

13.              AMENDMENT. This Agreement may be amended or canceled only by
mutual agreement of the parties in writing without the consent of any other
person. So long as the Executive lives, no person, other than the parties
hereto, shall have any rights under or interest in this Agreement or the subject
matter hereof.

 

14.              APPLICABLE LAW. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Illinois, without regard
to the conflict of law provisions of any state.

 

15.              SEVERABILITY. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).

 

14

--------------------------------------------------------------------------------


 

16.              WAIVER OF BREACH. No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

17.              SUCCESSORS, ASSUMPTION OF CONTRACT. This Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place. This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.

 

18.              NOTICES. Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

 

(a)                                  in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery;

 

(b)                                 in the case of certified or registered U.S.
mail, five (5) days after deposit in the U.S. mail; or

 

(c)                                  in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

15

--------------------------------------------------------------------------------


 

to the Company:

 

Senior Vice President, Human Resources

Abbott Laboratories

100 Abbott Park Road

Abbott Park, Illinois 60064

 

with a copy (which shall not constitute notice) to:

 

General Counsel and Secretary

Abbott Laboratories

100 Abbott Park Road

Abbott Park, Illinois 60064

 

or to the Executive:

 

Name

Address

City, State Zip

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

 

19.              RESOLUTION OF ALL DISPUTES. Any controversy or claim arising
out of or relating to this Agreement (or the breach thereof) (a “Dispute”) shall
be settled by alternative dispute resolution procedures in accordance with
Appendix B hereto.  During the pendency of any Dispute, the Company shall
continue to pay the Executive the full compensation in effect when the notice
giving rise to the Dispute was given (including, but not limited to, salary) and
continue the Executive (and, where applicable, the Executive’s family) as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the Dispute was
given, until such Dispute is resolved.

 

20.              LEGAL AND ENFORCEMENT COSTS. The provisions of this Section 20
shall apply if it becomes necessary or desirable for the Executive to retain
legal counsel or incur other costs and expenses in connection with enforcing any
and all rights under this Agreement or any other compensation plan maintained by
the Company, including, but not limited to, the Abbott Laboratories Deferred
Compensation Plan, the Abbott Laboratories 1996 Incentive Stock Program, the
1998 Abbott Laboratories Performance Incentive Plan, the Abbott Laboratories
401(k) Supplemental Plan, the Abbott Laboratories Supplemental Pension Plan, the
1986 Abbott Laboratories Management Incentive Plan or, in each case, any trust
adopted pursuant thereto:

 

(a)                                  The Executive shall be entitled to recover
from the Company reasonable attorneys’ fees, costs and expenses incurred in
connection with such enforcement or defense.

 

(b)                                 Payments required under this Section 20
shall be made by the Company to the Executive (or directly to the Executive’s
attorney) as such attorney’s fees, costs, and expenses are incurred, upon the

 

16

--------------------------------------------------------------------------------


 

Executive’s prompt submission to the Company of appropriate documentation
evidencing the incurrence of such attorneys’ fees, costs, and expenses.

 

(c)                                  The Executive shall be entitled to select
legal counsel; provided, however, that such right of selection shall not affect
the requirement that any costs and expenses reimbursable under this Section 20
be reasonable.

 

(d)                                 The Executive’s rights to payments under
this Section 20 shall not be affected by the final outcome of any dispute with
the Company.

 

21.              SURVIVAL OF AGREEMENT. Except as otherwise expressly provided
in this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.

 

22.              ENTIRE AGREEMENT. Except as otherwise provided herein, this
Agreement constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior or contemporaneous agreements,
between the parties relating to the subject matter hereof; provided, however,
that nothing in this Agreement shall be construed to limit any policy or
agreement that is otherwise applicable relating to confidentiality, rights to
inventions, copyrightable material, business and/or technical information, trade
secrets, solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the subsidiaries.

 

23.              COUNTERPARTS. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed on this          day of
                      , 2008, all as of the Effective Date.

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

ATTEST:

 

 

 

 

 

 

 

 

(Seal)

 

 

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

AGREEMENT REGARDING CHANGE IN CONTROL

FORFEITURE PROVISION REFERENCED IN SECTION 9

 

Notwithstanding paragraphs (x*), (y*) and (z*), these options (this restricted
stock award, etc.) shall immediately terminate (be forfeited), if in the sole
opinion and discretion of the Compensation Committee or its delegate, the
employee (a) engages in a material breach of the company’s Code of Business
Conduct; (b) commits an act of fraud, embezzlement or theft in connection with
the employee’s duties or in the course of employment; or (c) wrongfully
discloses secret processes or confidential information of the company or its
subsidiaries.

 

Notwithstanding paragraphs (x*), (y*) and (z*), these options shall immediately
terminate in the event the employee engages directly or indirectly, for the
benefit of the employee or others, in any activity, employment or business
during employment or within twelve (12) months after the date of termination or
retirement which, in the sole opinion and discretion of the compensation
committee or its delegate, is competitive with the company or any of its
subsidiaries.

 

--------------------------------------------------------------------------------

*                                         Provisions contained in the agreements
pertaining to nonforfeiture for death, disability, etc.

 

19

--------------------------------------------------------------------------------


 

APPENDIX B

 

AGREEMENT REGARDING CHANGE IN CONTROL

ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

 

The parties to the Agreement Regarding Change in Control dated as of the 7th day
of November, 2008 (the “Agreement”) recognize that a bona fide dispute as to
certain matters may arise from time to time during the term of the Agreement
which relates to either party’s rights and/or obligations. To have such a
dispute resolved by this Alternative Dispute Resolution (“ADR”) provision, a
party first must send written notice of the dispute to the other party for
attempted resolution by good faith negotiations between the Executive and the
Company within twenty-eight (28) days after such notice is received (all
references to “days” in the ADR provision are to calendar days).

 

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

 

1.                    To begin an ADR proceeding, a party shall provide written
notice to the other party of the issues to be resolved by ADR. Within fourteen
(14) days after its receipt of such notice, the other party may, by written
notice to the party initiating the ADR, add additional issues to be resolved
within the same ADR.

 

2.                    Within twenty-one (21) days following receipt of the
original ADR notice, the parties shall select a mutually acceptable neutral to
preside in the resolution of any disputes in this ADR proceeding. If the parties
are unable to agree on a mutually acceptable neutral within such period, either
party may request the President of the CPR Institute for Dispute Resolution
(“CPR”), 366 Madison Avenue, 14th Floor, New York, New York 10017, to select a
neutral pursuant to the following procedures:

 

(a)                                  The CPR shall submit to the parties a list
of not less than five (5) candidates within fourteen (14) days after receipt of
the request, along with a Curriculum Vitae for each candidate. No candidate
shall be an employee, director or shareholder of either party or any of their
subsidiaries or affiliates.

 

(b)                                 Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(c)                                  Each party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within seven (7) days following receipt of
the list of candidates. If a party believes a conflict of interest exists
regarding any of the candidates, that party shall provide a written explanation
of the conflict to the CPR along with its list showing its order of preference
for the candidates. Any party

 

20

--------------------------------------------------------------------------------


 

failing to return a list of preferences on time shall be deemed to have no order
of preference.

 

(d)                                 If the parties collectively have identified
fewer than three (3) candidates deemed to have conflicts, the CPR immediately
shall designate as the neutral the candidate for whom the parties collectively
have indicated the greatest preference. If a tie should result between two
candidates, the CPR may designate either candidate. If the parties collectively
have identified three (3) or more candidates deemed to have conflicts, the CPR
shall review the explanations regarding conflicts and, in its sole discretion,
may either (i) immediately designate as the neutral the candidate for whom the
parties collectively have indicated the greatest preference, or (ii) issue a new
list of not less than five (5) candidates, in which case the procedures set
forth in subsections 2(a)-2(d) shall be repeated.

 

3.                    No earlier than twenty-eight (28) days or later than
fifty-six (56) days after selection, the neutral shall hold a hearing to resolve
each of the issues identified by the parties. The ADR proceeding shall take
place at a location agreed upon by the parties. If the parties cannot agree, the
neutral shall designate a location other than the principal place of business of
either party or any of the subsidiaries or affiliates.

 

4.                    At least seven (7) days prior to the hearing, each party
shall submit the following to the other party and the neutral:

 

(a)                                  a copy of all exhibits on which such party
intends to rely in any oral or written presentation to the neutral;

 

(b)                                 a list of any witnesses such party intends
to call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(c)                                  a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue. The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed one
(1) page per issue.

 

(d)                                 a brief in support of such party’s proposed
rulings and remedies, provided that the brief shall not exceed twenty (20)
pages. This page limitation shall apply regardless of the number of issues
raised in the ADR proceeding. Except as expressly set forth in subsections
4(a) - 4(d), no discovery shall be required or permitted by any means, including
deposition, interrogatories, requests for admissions or production of documents.

 

5.                    The hearing shall be conducted on two (2) consecutive days
and shall be governed by the following rules:

 

21

--------------------------------------------------------------------------------


 

(a)                                  Each party shall be entitled to five
(5) hours of hearing time to present its case. The neutral shall determine
whether each party has had the five (5) hours to which it is entitled.

 

(b)                                 Each party shall be entitled, but not
required, to make an opening statement, to present regular or rebuttal
testimony, documents or other evidence, to cross-examine witnesses and to make a
closing argument. Cross-examination of witnesses shall occur immediately after
their direct testimony, and cross-examination time shall be charged against the
party conducting the cross-examination.

 

(c)                                  The party initiating the ADR shall begin
the hearing and, if it chooses to make an opening statement, shall address not
only issues it raised, but also any issues raised by the responding party. The
responding party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR. Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence and closing arguments shall
proceed in the same sequence.

 

(d)                                 Except when testifying, witnesses shall be
excluded from the hearing until closing arguments.

 

(e)                                  Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances.
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible. As to all other matters, the neutral shall have sole discretion
regarding the admissibility of any evidence.

 

6.                    Within seven (7) days following completion of the hearing,
each party may submit to the other party and the neutral a post-hearing brief in
support of its proposed rulings and remedies, provided that such brief shall not
contain or discuss any new evidence and shall not exceed ten (10) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

7.                    The neutral shall rule on each disputed issue within
fourteen (14) days following completion of the hearing. Such ruling shall adopt
in its entirety the proposed ruling and remedy of one of the parties on each
disputed issue but may adopt one party’s proposed rulings and remedies on some
issues and the other party’s proposed rulings and remedies on other issues. The
neutral shall not issue any written opinion or otherwise explain the basis of
the ruling.

 

8.                    The neutral shall be paid a reasonable fee plus expenses
by the Company. The Company shall bear its own fees and expenses. The
Executive’s fees and expenses shall be paid or reimbursed by the Company to the
extent provided by the Agreement.

 

9.                    The rulings of the neutral and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.

 

22

--------------------------------------------------------------------------------


 

10.              Except as provided in Section 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.

 

23

--------------------------------------------------------------------------------
